United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Kullen, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2059
Issued: March 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 3, 2003 appellant, through his attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated May 20, 2003 denying his claim for
compensation.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merit issue of the case.
ISSUE
The issue is whether appellant established an injury in the performance of duty causally
related to factors of his federal employment.

1

In a letter dated August 24, 2006, appellant’s attorney filed an affidavit with the Board indicating that he timely
filed an appeal on July 3, 2003, that the document was not returned to him by the employing establishment, that
when he received no response or decision he requested assistance from the Secretary of the Department of Labor
and that he subsequently received notice that this Board could not locate the appeal. Appellant’s attorney enclosed a
copy of the July 3, 2003 request for review with his affidavit. By letter dated September 11, 2006, the Board
processed appellant’s appeal and assigned it Docket No. 06-2059.

FACTUAL HISTORY
On October 3, 2000 appellant, then a 44-year-old clerk, filed an occupational disease
claim alleging that he sustained torn tendons as a result of his federal employment. He alleged
that, while casing letters near the end of the day, his shoulder and hips would begin to hurt. The
employing establishment controverted the claim.
In a note dated October 20, 2000, Dr. Alan J. Drucker, a Board-certified internist, stated
that appellant had a rotator cuff tear and should be off work from October 20 to
November 30, 2000. In a return to work form dated November 30, 2000, Dr. Drucker indicated
that appellant could return to work on December 4, 2000 with restrictions of no lifting in excess
of 20 pounds and no above the shoulder reaching.
By letter dated January 8, 2001, the Office requested that appellant submit further
information. Appellant did not submit a timely reply.
By decision dated February 9, 2001, the Office denied appellant’s claim finding that the
medical evidence was not sufficient to establish his shoulder or hip conditions were caused by an
employment factor.
By letter received by the Office on February 15, 2001, appellant noted that his work
involved repetitive movement of his shoulders, arms and hands. He indicated that, while
working on the flat sorter, he began to experience pain. In a September 26, 2000 report,
Dr. Drucker indicated that appellant had bilateral tears of the supraspinatus and infraspinatus
tendons which he believed were job related.
By letter dated November 16, 2001, appellant, through his attorney, requested
reconsideration. He submitted a report indicating that on August 10, 2001 appellant underwent a
right shoulder arthroscopy, acromioplasty and partial coracoacromial ligament release by
Dr. Patricia Kolowich, a Board-certified orthopedic surgeon.
Appellant submitted numerous reports by physicians at Henry Ford Hospital for
treatment of bilateral rotator cuff injuries and fibromyalgia syndrome. In a June 26, 2001 report,
Dr. Kolowich noted appellant’s history of an injury occurring in March 2000 when he was
pulling baskets of mail that weighed about 50 pounds off the line and dropping them onto the
floor. Since that time, appellant experienced neck pain and occasional pain in the left shoulder.
In an August 29, 2001 report, Dr. Drucker noted that appellant has been under his care
with a history of fibromyalgia as well as history of neck injury stemming from an automobile
accident in 1991. He reviewed appellant’s history stating that in March 2000, while working as a
sorter at the employing establishment, appellant sustained an injury which resulted in severe pain
to both shoulders. Since that time, appellant experienced intermittent symptoms of pain which
prevented him from working. Ultrasounds of both shoulders obtained in September 2000
revealed bilateral partial thickness tears of the rotator cuffs. Dr. Drucker deferred to
Dr. Kolowich for an opinion concerning the relationship between appellant’s employment and
his rotator cuff tears, as she was an orthopedic surgeon. However, he noted, “It appears to me
that the partial thickness tears of the rotator cuffs were the result of his job activities.

2

By decision dated February 12, 2002, the Office found that the evidence submitted on
reconsideration was insufficient to warrant modification of the February 9, 2001 decision.
On April 10, 2002 appellant filed a request for reconsideration. He submitted a
March 19, 2002 report from Dr. Kolowich, who stated, “[Appellant] has been followed for his
right shoulder. He had surgery [August 10, 2001]. This was a work-related injury as described
in his claim note from June 26, 2001.”
By decision dated April 24, 2002, the Office denied modification of the February 12,
2002 decision.
On August 9, 2002 appellant requested reconsideration. He submitted a statement
indicating that he had experienced pain since March and saw a physician at that time. Appellant
noted that his job involved casing mail and that on several occasions while he keyed flats, the
tubs would get full and had to be removed. The tubs weighed more than 30 pounds and he slid
the tubs down a short rail and then onto the floor. When the tubs derailed it would cause his arm
to yank. He also had sharp pain when he would reach for high cases. The supervisor of the flat
sorting machines operation at the employing establishment confirmed appellant’s description of
his duties.
In a decision dated November 7, 2002, the Office denied modification of the April 24,
2002 decision, finding that the medical evidence was insufficient to establish that appellant’s
condition was causally related to the stated factors of his federal employment. This decision was
reissued by the Office on May 20, 2003 in order to protect appellant’s rights on appeal.2
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.5

2

Pursuant to an affidavit by appellant’s attorney, on December 5, 2002 he filed an appeal with this Board which
was docketed as No. 03-468. However, the Office noted on May 20, 2003 that it had sent the Board the record
concerning appellant’s traumatic injury case and not the record concerning his occupational disease case.
Accordingly, the Board remanded the case for reconstruction of the record and the issuance of an appropriate
decision in order to protect appellant’s appeal rights. On May 20, 2003 the Office resissued its November 7, 2002
decision.
3

5 U.S.C. § 8101 et seq.

4

Joe D. Cameron, 41 ECAB 150 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

3

To establish that the injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.6
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.7
ANALYSIS
Appellant established the work factors to which he attributed his condition. However, he
failed to establish that these factors caused or contributed to his shoulder condition by submitting
rationalized medical evidence relating his shoulder rotator cuff tears to factors of his federal
employment. In a September 26, 2000 report, Dr. Drucker stated that appellant’s tears of the
supraspinatus and infraspinatus tendons were job related. In a report dated August 29, 2001,
Dr. Drucker indicated that the partial thickness tears of the rotator cuffs “appears” to be related
to appellant’s job activities. He also noted in this report that appellant alleged that he
experienced pain in March 2000 while working as a sorter at the employing establishment.
Dr. Drucker referred appellant to Dr. Kolowich, who was in a better position to render an
opinion regarding his injury. Although Dr. Drucker indicated that he believed that the tears to
the rotator cuffs were the result of appellant’s job activities, he did not provide sufficient
explanation by addressing how appellant’s duties would cause or contribute to the rotator cuff
tears. To establish his claim, appellant must submit evidence establishing that a diagnosed
condition is causally related to the specific work factors. Dr. Drucker’s opinion is speculative.
He qualified his opinion with the terms “believe” and “appears to me” which indicate the
speculative nature of his opinion. Dr. Kolowich briefly stated that appellant’s injury to his right
shoulder was related to his work duties, stating that appellant’s work duties included pulling
baskets of mail on the line and dropping them on the floor. However, Dr. Kolowich did not
provide a rationalized medical opinion explaining how appellant’s work duties would cause or
contribute to the injury to both shoulders. Furthermore, appellant claimed that his injury
occurred around May 2, 2000 as a result of casing letters causing his shoulders to hurt.
Dr. Kolowich listed appellant’s history of injury as occurring in March 2000 when he was
pulling baskets of mail that weighed 50 pounds. This discrepancy casts doubt on Dr. Kolowich’s
opinion, as the medical history of injury is not consistent.

6

Solomen Polen, 51 ECAB 441 (2000); see also Michael E. Smith, 50 ECAB 313 (1999).

7

Id.

4

An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is causal relationship between his claimed condition and his
employment.8 To establish causal relationship, appellant must submit a physician’s report in
which the physician reviews the employment factors identified by appellant as causing his
condition and, taking these factors into consideration as well as findings upon examination, state
whether the employment injury caused or aggravated the diagnosed conditions and present
medical rationale in support of his or her opinion.9 Appellant failed to submit such evidence in
this case and, therefore, has failed to discharge his burden of proof to establish that he sustained
an injury due to the noted factors of his federal employment.
CONCLUSION
The Board finds that appellant has not established an injury in the performance of duty
causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 20, 2003 is affirmed.
Issued: March 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

9

Calvin E. King, 51 ECAB 394 (2000).

5

